Filed 9/15/20 P. v. Soto CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076761

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD276830)

BRAULIO SOTO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,
Laura H. Parsky, Judge. Affirmed.

         Carl Fabian, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance by Plaintiff and Respondent.
                      FACTUAL AND PROCEDURAL BACKGROUND
         Appellate counsel has filed a lengthy, detailed factual background of
this case. Briefly summarizing, on May 16, 2018, defendant was charged in a
24-count complaint alleging sex offenses against his girlfriend’s two minor
children, O.O., a male, and K.O., a female.
      A preliminary hearing was held on February 8, 2019. Based on the
testimony elicited there, the prosecution increased the charges to 67 counts in
an amended complaint: 39 counts involved O.O. and 28 counts involved K.O..
Defendant was ordered bound over on all 67 counts.
      On June 11, 2019, an information was amended to charge 33 counts
involving O.O. covering the time period when he was between 10 through 15
years old, and 34 counts involving K.O. covering the time period when she
was 6 through 12 years old. The factual allegations need not be set forth.
      On July 11, 2019, defendant entered a plea of guilty to 11 counts: six
counts involved minor O.O. (counts 6, 12, 15, 16, 18, and 32), and five counts
involved minor K.O. (counts 54, 57, 60, 63, 64). The stipulated terms of the
plea bargain provided for 50 years to life for counts 15 and 64 (consecutive
terms of 25 years to life) and concurrent and stayed terms on the remaining
nine counts (6, 12, 16, 18, 32, 54, 57, 60 and 63) At pages 7–13 of his brief,
appellate counsel thoroughly sets forth the factual basis of each count, and
we need not repeat them here.
      After applying for and receiving a certificate of probable cause,
defendant filed a timely notice of appeal.
                               ANALYSIS
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) and Anders v. California ((1967) 386 U.S. 738
(Anders). We offered defendant the opportunity to file his own brief on
appeal, but he has not responded.
      Appellate counsel indicates he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks this court to review the
full record for error. To assist the court for purposes of an Anders review, he
directs our attention to whether, based mainly on his age, defendant received


                                        2
a benefit in exchange for his plea of guilty. Counsel points out that under
current law (§ 3055, subd. (a)), defendant will be eligible for parole in 2042
because he will then be 60 years old and will have served 25 years in custody.
Based on our review, defendant did receive a benefit. When he entered the
plea, defendant was faced with 67 counts of serious sex offenses against
children; that 56 of those counts were dismissed; and sentence was stayed or
run concurrently on all but two counts. We cannot predict what changes may
be made in the law between now and 2042.
      We have examined the record and conclude there are no arguable
issues on appeal that would result in reversal or modification.
      Defendant has been represented by competent counsel on appeal.
                                DISPOSITION
      The judgment is affirmed.


                                                                     BENKE, J.

WE CONCUR:



McCONNELL, P. J.



DATO, J.




                                        3